This is a motion to affirm on certificate under the provisions of article 1016 of the Revised Civil Statutes of 1895. The certificate of the clerk shows that the appeal bond was filed in the court below on *Page 1196 
January 29, 1912. The motion to affirm, together with the certificate of the clerk, was filed with the clerk of this court September 11, 1912. The appeal, which was perfected in the court below, was returnable to the last term of this court, which expired on the first Monday in July. The motion to affirm therefore comes too late. The following authorities sufficiently state the grounds: Laughlin v. Dabney, 86 Tex. 120,24 S.W. 259; Western Union Tel. Co. v. Wofford, 32 Tex. Crim. 427,72 S.W. 620, 74 S.W. 943; Pickett v. Mead, 25 S.W. 654; Berry v. Blankenship, 30 Tex. 380.
The motion to affirm is refused.